On Petition for Rehearing.

Mr. Justice G-abbert
delivered the opinion of the court:
In support of the petition for rehearing counsel for appellee contends that we erred in construing the appellant’s second count as one for money had and received, when, in reality, it was for money loaned and upon a promise to repay such loan. In the original brief filed by counsel for appellant, it is stated: ‘ ‘ The complaint alleges a cause of action on the note, and also one for money had and received.” The correctness of this statement was not challenged by counsel for appellee in his brief. At the oral argument counsel for the appellant again asserted that the second count was for money had and received, and contended that the case should have been submitted to the jury on this count. This statement as to the character of the second count was not challenged by counsel for appellee. We assumed, then, without further examination, that the second count was for money had and recéived.
*220•The claim of counsel for appellee that it does not state a cause of acti.on of that character comes too late. A proposition not advanced at the original hearing of a cause in this court will not be considered on an application for a rehearing.—Morgan v. King, 27 Colo. 539. We have not determined, as counsel for appellee seems to assume, that plaintiff was entitled to have her case submitted to a jury upon a state of facts different from those pleaded. On the contrary, we assumed, as there was no dispute regarding. the second count being one for money had and received, that plaintiff, from the testimony, was entitled to have her case submitted to the jury on that count, although the party assuming to borrow money for the company and execute its note, had no authority to do either, for the reason that where one has received money which, in equity and good conscience, belongs, and ought to be paid, to another, an action for money had and received will lie for the recovery thereof.
It is also claimed by counsel for appellee that the opinion forecloses the introduction of any testimony on its behalf at another trial which would tend to prove that it is not liable for money had and received. Such is not the case. If, however, any statement in the original opinion tends to support that claim, it is modified to that extent. At another trial the appellee should be permitted to introduce any competent testimony which would tend to establish its nonliability for money had and received. We express no opinion regarding the character of the second count, or whether, under its averments, plaintiff, from the testimony now before us, could recover thereon; but as the case is remanded for a new trial, and the claim that it will not support a recovery on the theory of counsel for plaintiff, was not made in apt time, she should be permitted to amend her com*221plaint if so advised. Defendant should also he granted leave to amend its pleadings, if requested.
The petition for a rehearing is denied.

Rehearing denied.

Chiee Justice Steele and Mr. Justice Hill concur.